U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-191063 WINHA INTERNATIONAL GROUP LIMITED (Name of Registrant in its Charter) Nevada 47-2450462 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Yile Center, 5 Xinzhong Avenue, Suite 918 Shiqi District, Zhongshan, P.R. China 528400 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-760-8896-3655 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: August 19, 2015 Common Voting Stock: 49,989,500 WINHA INTERNATIONAL GROUP LIMITED QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED JUNE 30, 2015 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets (Unaudited) – June 30, 2015 and March 31, 2015 1 Consolidated Statements of Income and Other Comprehensive Income (Unaudited) - for the Three Months Ended June 30, 2015 and 2014 3 Consolidated Statement of Changes in Stockholders Equity (Unaudited) for the Three Months Ended June 30, 2015 5 Consolidated Statements of Cash Flows (Unaudited) – for the Three Months Ended June 30, 2015 and 2014 6 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 Part II Other Information Item 1. Legal Proceedings 36 Items 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 WINHA INTERNATIONAL GROUP LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S. $) June 30, March 31, ASSETS (Unaudited) Current assets: Cash and cash equivilants $ $ Accounts receivable Other accounts receivable Inventory Advances to suppliers Prepaid expenses Total current assets Property, plant and equipment, net Website - net TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements. 1 WINHA INTERNATIONAL GROUP LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S. $) (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, March 31, 2015 (Unaudited) Current liabilities: Other accounts payable $ $ Advances from customers Taxes payable Accrued expenses Loan from stockholder Total current liabilities Stockholders’ equity: Common stock, $0.001 par value per share, 200,000,000 shares authorized; 49,989,500 shares issued and outstanding as of June 30, 2015 and March 31, 2015 Additional paid-in capital Statutory reserve Retained earnings Other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. 2 WINHA INTERNATIONAL GROUP LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) (IN U.S. $) Three Months Ended June 30, 　 Revenues $ $ Cost of goods sold Gross profit Operating expenses: Selling and marketing General and administrative Financial expenses 87 Total operating expenses Income (loss) from operations ) Other income (expense): Other non-operating income 92 Other non-operating (expense) - ) Total other income (expense) ) Income (loss) before provision for income taxes ) Provision for income taxes 4 Net income (loss) before noncontrolling interests ) Noncontrolling interests - ) Net income (loss) attributable to common stockholders $ $ ) Earnings (loss) per common share, basic and diluted $ $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to the consolidated financial statements. 3 WINHA INTERNATIONAL GROUP LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) (IN U.S. $) (CONTINUED) Three Months Ended June 30, 　 Comprehensive income (loss): Net income (loss) $ $ ) Foreign currency translation adjustment Comprehensive income (loss) ) Comprehensive (loss) attributable to noncontrolling interests - ) Comprehensive income (loss) attributable to common stockholders $ $ ) See accompanying notes to the consolidated financial statements. 4 WINHA INTERNATIONAL GROUP LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (IN U.S. $) Common Stock Additional Paid-in Capital Retained Earnings Other Comprehensive Statutory Reserve Fund Total Balance, March 31, 2015 $ Additional capital contribution from principal stockholders - Net income - Allocation to statutory reserve - - ) - - Foreign currency translation adjustment - Balance, June 30, 2015 (Unaudited) $ See accompanying notes to the consolidated financial statements. 5 WINHA INTERNATIONAL GROUP LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) (IN U.S. $) Three Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Changes in operating assets and liabilities: (Increase) in accounts receivable ) - Decrease in other accounts receivable Decrease (increase) in inventory ) (Increase) in advances to suppliers ) - Decrease in prepaid expenses - Increase in other accounts payable - Increase in deferred revenue - (Decrease) increase in advances from customers ) Increase in taxes payable - Increase in accrued expenses Net cash provided by operating activities Cash flows from investing activities: Payments for website expansion ) ) Purchase of fixed assets ) ) Net cash (used in) investing activities ) ) See accompanying notes to the consolidated financial statements. 6 WINHA INTERNATIONAL GROUP LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) (IN U.S. $) (CONTINUED) Three Months Ended June 30, Cash flows from financing activities: Proceeds from initial issuance of common stock - Additional capital contribution - Repayment of stockholder loan - net ) - Net cash provided by financing activities Effect of exchange rate changes on cash Net change in cash Cash, beginning of year Cash, end of year $ $ Supplemental disclosure of cash flow information Cash paid for: Interest $
